              Case 2:20-cv-01674-GMN-EJY Document 9 Filed 01/13/21 Page 1 of 2



 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5       DERRELL LEE CHRISTY,                                    Case No. 2:20-cv-01674-GMN-EJY
 6                                            Petitioner,
               v.                                                                ORDER
 7
         HOWELL, et al.,
 8
                                            Respondents.
 9

10            This habeas matter is before the Court on Petitioner Derrell Lee Christy’s Motion for
11   Reconsideration (ECF No. 8).
12            Christy submitted a Petition for Writ of Habeas Corpus (ECF No. 1-1) in September 2020,
13   along with an Application to Proceed in Forma Pauperis (“IFP”) (ECF No. 1). On October 15,
14   2020, the Court denied his IFP application because it showed his ability to pay the $5 filing fee.
15   (ECF No. 3.) He was therefore ordered to pay $5 by November 30, 2020, and was warned that his
16   failure to comply with the order would result in the dismissal of this action without further advance
17   notice. (Id.) The deadline expired without Christy paying the $5 filing fee or requesting an
18   extension of time. Accordingly, on December 18, 2020, the Court entered an Order (ECF No. 5)
19   dismissing Christy’s petition without prejudice based his on failure to comply with the Court’s
20   order to pay the filing fee. An Amended Order (ECF No. 7) was entered three days later to correct
21   a scrivener’s error in a footnote.
22            Christy’s current motion represents that he signed a “brass slip” directing the prison to send
23   the $5 fee to this Court and his monthly statement shows that $5 was deducted. As such, he asks
24   the Court to look into this matter.1
25
     1
       Christy also asks the Court to “acknowledge they were wrong giving me a 28 U.S.C. § 2241 when the
26   proper basis for my claim is 28 U.S.C. § 2254” and to send him the correct form along with a copy of his
     petition. (ECF No. 8.) The Court specifically ordered the clerk’s office to send Christy “the form petition
27   for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 along with instructions.” (ECF No. 3 at 2 (emphasis
     added).) However, that did not occur, and the Court acknowledged the mistake in the dismissal orders.
28   (ECF Nos. 5 & 7 at n.2 (noting that “the clerk’s office mistakenly mailed Christy two blank § 2241 petition


                                                            1
             Case 2:20-cv-01674-GMN-EJY Document 9 Filed 01/13/21 Page 2 of 2



 1           Typically, the Nevada Department of Corrections (“NDOC”) deducts funds from a

 2   prisoner’s trust account and sends payments to the finance department in the clerk’s office. The

 3   clerk’s office then files a copy of the receipt of payment on the docket. No receipt was filed in

 4   this case; thus, the petition was dismissed. At Christy’s request, the Court contacted the finance

 5   department and inquired whether Christy’s $5 filing fee was received from NDOC but not reflected

 6   with a receipt on the docket. The finance department confirmed that no payment has been received

 7   from NDOC on Christy’s behalf. Christy must contact the appropriate prison officials if he

 8   believes funds were erroneously deducted from his trust account.2 For these reasons, the motion

 9   is denied.

10           IT IS THEREFORE ORDERED:

11           1. Petitioner Derrell Lee Christy’s Motion for Reconsideration (ECF No. 8) is DENIED.

12           2. The Clerk of Court is instructed to send Christy: (a) two copies of this order, (b) two

13                copies of the form petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254, and

14                (c) one copy of Christy’s amended petition for writ of habeas corpus (ECF No. 4).

15           DATED: January 13, 2021
16
                                                                ________________________________
17                                                              GLORIA M. NAVARRO
                                                                UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25   forms”) (emphasis added).) This order directs the clerk’s office to send Christy two § 2254 petition forms
     along with a copy of his amended petition.
26   2
       As noted in the dismissal orders (ECF Nos. 5 & 7 an n.1), it appears that Christy has until February 18,
27   2020, to file a timely federal petition. However, Christy at all times remains responsible for calculating the
     running of the federal limitation period and timely asserting claims, and by providing a preliminary
28   calculation, the Court made no finding or representation regarding the timeliness of a later-filed petition.



                                                           2
